Citation Nr: 1027343	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  07-12 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
hypertension.  

2.  Entitlement to service connection for high cholesterol.  

3.  Entitlement to service connection for bilateral lower 
extremity peripheral neuropathy.  

4.  Entitlement to an increased disability evaluation for the 
Veteran's Type II diabetes mellitus with diabetic retinopathy, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to October 
1969.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) which, in pertinent part, tacitly 
determined that new and material evidence had been received to 
reopen the Veteran's claim of entitlement to service connection 
for hypertension and denied the claim on the merits; denied 
service connection for both high cholesterol and bilateral lower 
extremity peripheral neuropathy; and denied an increased 
disability evaluation for the Veteran's Type II diabetes 
mellitus.  In February 2007, the RO recharacterized the Veteran's 
diabetes mellitus as Type II diabetes mellitus with diabetic 
retinopathy evaluated as 20 percent disabling.  

As to the issue of whether new and material evidence has been 
received to reopen the Veteran's claim of entitlement to service 
connection for hypertension, the Board is required to consider 
the question of whether new and material evidence has been 
received to reopen the Veteran's claim without regard to the RO's 
determination in order to establish the Board's jurisdiction to 
address the underlying claim and to adjudicate the claim on a de 
novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issues of service connection for hypertension and bilateral 
lower extremity peripheral neuropathy and an increased evaluation 
for the Veteran's Type II diabetes mellitus with diabetic 
retinopathy are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

In June 2008, the Veteran advanced contentions which may 
be reasonably construed as a claim of entitlement to 
service connection for bilateral upper extremity 
peripheral neuropathy.  The issue has not been adjudicated 
by the RO.  Therefore, the Board does not have 
jurisdiction over it.  The issue is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  In September 2002, the RO denied service connection for 
hypertension.  The Veteran was informed in writing of the adverse 
decision and his appellate rights in September 2002.  The Veteran 
did not submit a notice of disagreement with the decision.  

2.  The documentation submitted since the September 2002 rating 
decision is new and material and raises a reasonable possibility 
of substantiating the Veteran's claim.  

3.  High cholesterol is not a chronic disability for which VA 
disability benefits may be awarded.  


CONCLUSIONS OF LAW

1.  The September 2002 RO decision denying service connection for 
hypertension is final.  New and material evidence sufficient to 
reopen the Veteran's service connection for hypertension has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 
20.1103 (2009).  

2.  Service connection for high cholesterol may not be granted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	 Duty to Assist

In the decision below, the Board reopens and remands the 
Veteran's claim of entitlement to service connection for 
hypertension.  This action represents a grant of the benefit 
sought on appeal.  As such, no discussion of the VA's duty to 
notify and assist is necessary.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable RO decision on a claim 
for VA benefits.  In reviewing the Veteran's claim of entitlement 
to service connection for high cholesterol, the Board observes 
that the facts are not in dispute in the instant case.  
Resolution of the Veteran's appeal is dependent on interpretation 
of the law and regulations pertaining to the award of service 
connection for chronic disabilities.  As will be shown below, the 
Board finds that high cholesterol is not a disability for which 
service connection may be established.  Therefore, because no 
reasonable possibility exists that would aid in substantiating 
this claim, any deficiencies of VCAA notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the Veteran in substantiating 
the claim).  


II.  Hypertension

Generally, absent the filing of a notice of disagreement (NOD) 
within one year of the date of mailing of the notification of the 
initial review and determination of a Veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon the 
same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2009).  

A.	Prior RO Decision

In September 2002, the RO denied service connection for 
hypertension as it was not shown to be related to the Veteran's 
Type II diabetes mellitus.  The Veteran was informed in writing 
of the adverse decision and his appellate rights in September 
2002.  The Veteran did not submit a NOD with the decision.  

The evidence considered by the RO in formulating its September 
2002 rating decision may be briefly summarized.  The Veteran's 
service treatment records make no reference to hypertension.  The 
report of an August 2002 VA examination for compensation purposes 
states that the Veteran was diagnosed with hypertension.  The 
examiner opined that the Veteran's hypertension "was not due to 
diabetes mellitus."  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2009) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).

The Court has elaborated on what constitutes "new and material 
evidence."  New evidence is not that which is cumulative of other 
evidence already present in the record. In determining whether 
new and material evidence has been submitted, the Board must 
consider the specific reasons for the prior denial.  Evans v. 
Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The evidence submitted since the September 2002 RO decision 
denying service connection for hypertension consists of VA 
examination reports, private clinical documentation, and written 
statements from the Veteran, his spouse, and his associates.  A 
December 2007 written statement from R. M., M.D., conveys that 
the Veteran was diagnosed with diabetes mellitus in 1993 and had 
not been diagnosed with hypertension prior to 1993.  Dr. M. 
opined that "hypertension cannot be ruled out as a consequence 
of diabetes mellitus."  

The Board finds that the Dr. M.'s December 2007 written statement 
constitutes new and material evidence in that it is of such 
significance that it raises a reasonable possibility of 
substantiating the Veteran's claim.  As new and material evidence 
has been received, the Veteran's claim of entitlement to service 
connection for hypertension is reopened.  


III.  High Cholesterol

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  A symptom without a diagnosed or identifiable 
underline malady or condition does not, in and by itself, 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
The Veteran's service treatment records do not refer to high 
cholesterol or a disability manifested by high cholesterol.  An 
April 2005 written statement from Dr. M. conveys that "prior to 
[the Veteran's 1993 diagnosis of diabetes mellitus], I have no 
record of treatment or diagnosis of elevated cholesterol."  A 
June 2006 written statement from L. R., O.D., notes the Veteran 
had hypercholesteremia (excessive cholesterol in the blood).  

The Board has reviewed the probative evidence of record including 
the Veteran's written statements on appeal.  The Veteran was 
found to have an elevated cholesterol level following service 
separation.  High cholesterol is not a disability for VA 
compensation purposes.  The clinical documentation of record does 
not establish that the Veteran has been diagnosed with a chronic 
disorder or disability associated with high cholesterol.  In the 
absence of evidence of a chronic disability associated with the 
Veteran's high cholesterol, the Board finds that service 
connection may not be granted for the claimed disorder.  

In reviewing a comparable factual scenario, the Court has held 
that where the law and not the evidence is dispositive of a 
veteran's claim, the claim should be denied because of the 
absence of legal merit or the lack of entitlement under the law. 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
Veteran's claim is denied.  


ORDER

The Veteran's application to reopen his claim of entitlement to 
service connection for hypertension is granted.  

Service connection for high cholesterol is denied.  


REMAND

In light of its reopening above, the Veteran's claim of 
entitlement to service 


connection for chronic hypertension is to be determined following 
a de novo review of the entire record.  

The Veteran asserts that service connection is warranted for 
chronic hypertension and bilateral lower extremity peripheral 
neuropathy secondary to his service-connected diabetes mellitus.  
The Veteran contends that his diabetes mellitus has increased in 
severity and merits an increased evaluation in excess of 20 
percent.  

In reviewing the clinical documentation of record, the Board 
observes that it is in apparent conflict as to the etiology of 
the Veteran's chronic hypertension.  The report of the August 
2002 VA examination for compensation purposes states that the 
examiner opined that the Veteran's hypertension "was not due to 
diabetes mellitus."  In his December 2007 written statement Dr. 
M. conveys that "hypertension cannot be ruled out as a 
consequence of diabetes mellitus."  

The record reflects that the Veteran was last afforded a VA 
examination for compensation purposes which addressed his 
diabetes mellitus in April 2006.  

The VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. 
App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
Board finds that an additional VA evaluation would be helpful in 
resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all treatment of 
his hypertension, peripheral neuropathy, 
and diabetes mellitus after 2005.  Upon 
receipt of the requested information and 
the appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation, not 
already of record, for incorporation into 
the record.  

2.  After the action requested in Paragraph 
1 is completed, schedule the Veteran for a 
VA examination to address the current 
nature and etiology of his chronic 
hypertension.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's chronic 
hypertension had its onset during active 
service; otherwise originated during active 
service; or is etiologically related to or 
increased in severity beyond its natural 
progression as the result of the Veteran's 
chronic diabetes mellitus and other 
service-connected disabilities.  Any 
opinions expressed by the examiner must be 
accompanied by a complete rationale.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

3.  After the action requested in Paragraph 
1 is completed, schedule the Veteran for a 
VA examination to address the current 
nature and etiology of his chronic 
peripheral neuropathy.  All indicated tests 
and studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified peripheral 
neuropathy had its onset during active 
service; otherwise originated during active 
service; is etiologically related to the 
Veteran's chronic diabetes mellitus; or 
increased in severity beyond its natural 
progression as the result of the Veteran's 
chronic diabetes mellitus and other 
service-connected disabilities.  Any 
opinions expressed by the examiner must be 
accompanied by a complete rationale.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

4.  After the action requested in Paragraph 
1 is completed, schedule the Veteran for a 
VA examination to address the current 
nature and etiology of his 
service-connected diabetes mellitus.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  The examiner should 
specifically state whether the Veteran's 
diabetes mellitus requires regulation of 
his activities.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

5.  Then adjudicate the issue of service 
connection for chronic hypertension on a de 
novo basis and readjudicate the issues of 
service connection for chronic bilateral 
lower extremity peripheral neuropathy and 
an increased evaluation for the Veteran's 
Type II diabetes mellitus with diabetic 
retinopathy with express consideration of 
the provisions of 38 C.F.R. § 3.310(a) 
(2009) and the Court's holding in Allen v. 
Brown, 7 Vet. App. 439 (1995).  If the 
benefits sought on appeal remain denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on his claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to respond 
to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious 

	(CONTINUED ON NEXT PAGE)


handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
J.T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


